DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, and 11 are objected to because of the following informalities:  
Regarding claim 1, in line 5, replace “wherein at least one of the preamble set” with --wherein for at least one of the preamble set--.
Regarding claim 7, in line 2, replace “a security header type” with --a type of security header--.
Regarding claim 11, in line 3, replace “the UE” with --a UE--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2015/0282213 A1).
Regarding claims 1 and 12, Sun discloses a method for a first UE to transmit and receive data in a wireless communication system, the method comprising:
selecting a specific preamble in a preamble set (75th paragraph, terminal selects a preamble sequence a time frequency region from a group of the specific resource group);
transmitting the selected specific preamble to an eNB through a resource on a frequency axis and a resource on a time axis (75th paragraph, the terminal transmits the selected preamble sequence over the selected time frequency region), wherein at least one of the preamble set (70th paragraph, Table 2), the th paragraph, preambles set according to time and frequency regions) is classified based on random access objects of UEs (44th and 46th paragraphs, preambles classified according to size of data and/or channel conditions);
receiving a response message comprising resource information indicating an allocated resource based on a first random access object of the first UE from the eNB (77th paragraph, base station allocates UL grant for buffer size value equal to 18 bytes which is larger than 17 bytes requested by the terminal); and
transmitting verification information of the first UE for uplink data or downlink data reception through the allocated resource to the eNB (Fig. 4A-2, terminal transmits data to eNB including terminal identification information).

Regarding claim 2, Sun discloses that wherein the random access object comprises at least one of whether the UEs perform random access procedures for transmission of uplink data (Figs. 4A-1 and 4A-2, preamble selection based on size of UL data transmission) or reception of downlink data, uplink data to be transmitted by the UEs, or a size of verification information of the UEs.

Regarding claims 3 and 11, Sun discloses receiving configuration information related to the at least one preamble set (Fig. 4A-1, UE receives resource pool configuration), the resource on the frequency axis or the resource on the time axis (60th paragraph, preambles located in time and frequency region sets) classified based on the random access object from the eNB (34th – 38th paragraphs, size of data and channel condition).

Regarding claim 4, Sun discloses that wherein if the preamble set is classified based on the random access object (70th paragraph, preamble set is classified based on size of data), the configuration information comprises number information of a preamble included in the preamble set (70th paragraph, th paragraph, table 2, preambles are indexed).

Regarding claim 5, Sun discloses that wherein if the resource on the time axis is classified based on the random access object (70th paragraph, table 1, for preamble index 3, it is transmitted in subframe #2), the configuration information further comprises index information indicating the classified resource on the time axis (70th paragraph, table 1 configuration).

Regarding claim 6, Sun discloses that wherein if the resource on the time axis is classified based on the random access object (70th paragraph, table 1, for preamble index 3, it is transmitted in subframe #2), the configuration information further comprises index information indicating the classified resource on the frequency axis (60th paragraph, time and frequency region sets).

Regarding claim 7, Sun discloses that wherein the UE verification information comprises at least one of a UE identifier (ID) for identifying the UE (Fig. 4A-2, terminal transmits data to eNB including terminal identification information), a security header type, a key set identifier for identifying security context, an NAS counter or a message authentication code (MAC).

Regarding claim 8, Sun discloses a method for an eNB to schedule resources in a wireless communication system (Fig. 2), the method comprising:
receiving multiple different preambles through a resource on a frequency axis and a resource on a time axis from multiple UEs (75th paragraph, terminal selects a preamble sequence a time frequency region from a group of the specific resource group and transmits the selected preamble sequence over the selected time frequency region.  According to Fig. 2, the eNB may receive multiple preambles from multiple terminals even though the method, illustrated in Figs. 4, refers to a data transmission for a particular terminal, as an example), wherein the multiple different preambles are included in multiple th paragraph, different preamble sequence sets), respectively, and at least one of the multiple preamble sets (70th paragraph, Table 2), the resource on the frequency axis or the resource on the time axis (60th paragraph, preambles set according to time and frequency regions) is classified based on random access objects of UEs (44th and 46th paragraphs, preambles classified according to size of data and/or channel conditions);
allocating resources to the multiple UEs based on random access objects of the multiple UEs (77th paragraph, base station allocates UL grant for buffer size value equal to 18 bytes which is larger than 17 bytes requested by the terminal.  According to Fig. 2, base station allocates multiple UL resources for multiple terminals upon receiving its transmitted preambles); 
transmitting response messages comprising resource information indicating the allocated resources to the multiple UEs (78th paragraph, the terminal receives random access response transmitted from the base station.  According to Fig. 2, base station allocates multiple UL resources for multiple terminals and transmits multiple responses); and
receiving uplink data or verification information for a verification of the UEs through the allocated resources from the multiple UEs (Fig. 4A-2, terminal transmits data to eNB including terminal identification information.  According to Fig. 2, eNB receives data including identification information from multiple UEs through allocated resources).

Regarding claim 9, Sun discloses determining the random access objects (34th – 38th paragraphs size of data and/or channel conditions) of the multiple UEs based on the multiple different preambles (60th paragraph, multiple preamble sequence sets), resources on the frequency axis in which the multiple different preambles are transmitted or resources on the time axis in which the multiple different preambles are transmitted (60th paragraph, different time and frequency region sets for different preambles).

th – 38th paragraphs, conditions in sequence include: traffic data package, size of data, channel condition, delay requirement, expected data arrival interval); and 53Docket No. 2101-71544allocating the resources to the multiple UEs based on the determined resource allocation priority (Fig. 4A-1, allocate UL grant after receiving preamble).

Conclusion
Aminaka et al (US 2009/0086673 A1) discloses method for allocating channel resources.
Jeong et al (US 2010/0278131 A1) discloses management of RACH resources.
Wiberg et al (US Patent No. 9,210,711 B2) discloses arrangement for RACH allocation of resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY

Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472